                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division



    RXD MEDIA,LLC,

                            Plaintiff,

              V.                                               Case No. l:18-cv-486


    IP APPLICATION DEVELOPMENT et al..

                             Defendants.



                                    MEMORANDUM OPINION

          This matter comes before the Court on Apple's Motion for a Permanent Injunction. Dkt.

110. For the following reasons the Motion is granted.

          A party seeking an injunction must demonstrate "(1) it has suffered an irreparable injury;

(2)remedies available at law are inadequate;(3)the balance of the hardships favors the party

seeking the injunction; and (4)the public interest would not be disserved by the injunction."
PBM Prods., LLC v. Mead Johnson & Co.,639 F.3d 111, 126(4th Cir. 2011).

          A. Irreparable Injury

          Typically, a party seeking an injunction must show it would suffer irreparable injury if
the injunction was not granted. Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia, Inc.,
43 F.3d 922,938 (4th Cir. 1995). Although not going so far as to hold irreparable injury always
follows from trademark infringement, the Fourth Circuit has held "irreparable injury regularly
follows from trademark infringement." Id. at 939. A finding of trademark infringement coupled
with evidence of actual consumer confusion may be sufficient to demonstrate irreparable injury.
See id.
